PER CURIAM.
A jury convicted defendant of felony possession of cocaine base and misdemeanor possession of marijuana, in violation of § 195.202, RSMo 1994. The trial court sentenced him to four years and one year concurrently.
On appeal, defendant alleges the trial court erred in overruling his Batson challenge to one juror. We have examined the record and find that the trial court did not abuse its discretion in denying his challenge.
No jurisprudential purpose would be served by a written opinion. The trial court’s judgment is affirmed pursuant to Rule 30.25(b).